      Case 5:21-mj-00243-STE Document 1 Filed 04/21/21 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,

                       Plaintiff,

               -vs-                                    No.21-MJ-lk3sTE
HALLIE N. GUTHRIE,

                      Defendant.                       Violation: 18 U.S.C.§ 641




                                    INFORMATION


The United States Attorney charges:
                                          COUNT 1
                           (Theft of Government Property)

       On or about March 16, 2021, in the Western District of Oklahoma at the Fort Sill

Military Reservation, at or near 1718 Macomb Road (Main Post-Exchange),
                                     HALLIE N. GUTHRIE,

the defendant, did steal, purloin, and knowingly convert to her use a thing of value of the
United States, to wit; TUMS medication.
       All in violation of Title 18, United States Code, Section 641.




Dated this                          day of,                             .,2021.

                                                     ROBERT J.TROESTER
                                                     Acting United States Attorney


                                                     KELSEY A. KORNBLUT
                                                     Special Assistant U.S. Attorney
                                                     Office of the Staff Judge Advocate
                                                     Taylor Hall
                                                     Fort Sill, Oklahoma 73503
                                                     Telephone: (580)442-3900
